SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 27, PATIENT PORTAL TECHNOLOGIES, INC. (Exact Name of Registrant As Specified In Its Charter) DELAWARE 333-107826 02-0656132 (State of Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 8276 Willett Parkway, Baldwinsville, NY 13027 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(315) 638-6708 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On October27, 2008, Patient Portal Technologies, Inc. issued a press release announcing preliminary financial results for the third fiscal quarter ended September30, 2008.The entire text of the press release is attached as Exhibit 99.1 and is incorporated by reference herein. ITEM9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1 Patient Portal Technologies, Inc. Press Release, dated October27,
